DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendments filed 8/1/2022 and 3/9/2022 have been entered. The claims 1, 6, 16 and 20 has been amended. The claims 1-20 are pending in the current application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the Siy et al. US Patent No. 11,321,927. Although the claims at issue are not identical, they are not patentably distinct from each other because (i) the claimed objective-effectuator corresponds to the manipulatable computer-generated object in the patented claim 11, (ii) the claim limitation of “displaying, on the display, an objective-effectuator based on the first behavioral value” corresponds to displaying, on the display, a manipulatable computer-generated object based on the first behavior value in the patent claim 1 (iii) the claim limitation of “wherein the objective-effectuator is configured to perform an action”” corresponds to “manipulatable computer-generated object corresponds to an objective-effectuator, and wherein the objective-effectuator performs one or more actions” because the manipulatable computer-generated object is configured to perform an action. 
In view of the above analysis, all of the claim limitations set forth in the Claim 1 of the instant application, based on broadest reasonable interpretation, are only a subset of the claim limitations set forth in the patented claim 11. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. US-PGPUB No. 2006/0110049 (hereinafter Liang) in view of Bai et al. US-PGPUB No. 2010/0111359 (hereinafter Bai); 
Nonoyama et al. US-PGPUB No. 2020/0258314 (hereinafter Nonoyama); 
Huebner US-PGPUB No. 2013/0265502 (hereinafter Huebner); 
Mizukami et al. US-PGPUB No. 2021/0197393 (hereinafter Mizukami); 
and Frommhold et al. US-PGPUB No. 2020/0327740 (hereinafter Frommhold).  

Re Claim 1: 
Liang teaches a method comprising: 
at an electronic device including one or more processors, a non-transitory memory and a display (Liang FIG. 1 “processor 126” and “program memory 124” and display unit 134): 
determining, for each of a plurality of sequential images, a corresponding pixel set corresponding to a first object (
Liang teaches at FIG. 2 and Paragraph 0032 that animal identification module 210 identifies and segregates a predetermined type of object from each input frame of digital video and at Paragraph 0034 a pre-generated background frame for the received video frames is used to determine foreground objects. 
Liang teaches at Paragraph 0047 that module 212 identifies the body parts of the animal and the outline contour of the whole body of the animal is divided into segments that are classified as body parts. 
Liang teaches at Paragraph 0034 that all pixels in a frame will be assigned a label as a foreground pixel or a background pixel based on a predetermined threshold and at Paragraph 0057 a Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold…for each pixel in the forelimb segment, module 216 determines the closest distance to a pixel in the next video frame and determines the mean distance over all pixels in the forelimb segment, producing a forelimb motion metric that represents the magnitude of forelimb movement…module 216 calculates the forelimb motion metric for each frame and at Paragraph 0069 other optional seizure-salient features can be detected…A Chewing Motion feature can be detected…an animal’s mouth may open and close as if it is chewing a hard-to-chew item…by measuring the amount of the darker pixels corresponding to the open mouth region and measuring the fluctuation of this amount and at Paragraph 0070 so module 218 uses a combination of the seizure-salient features to generate a final indicator of the seizure); 
determining a plurality of displayable characteristic values respectively associated with the plurality of sequential images, wherein each of the plurality of displayable characteristic values is based on a corresponding pixel set of the plurality of corresponding pixel sets (
Liang teaches at Paragraph 0047 that module 212 identifies the body parts of the animal and the outline contour of the whole body of the animal is divided into segments that are classified as body parts. 
Liang teaches at Paragraph 0034 that all pixels in a frame will be assigned a label as a foreground pixel or a background pixel based on a predetermined threshold and at Paragraph 0057 a Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold…for each pixel in the forelimb segment, module 216 determines the closest distance to a pixel in the next video frame and determines the mean distance over all pixels in the forelimb segment, producing a forelimb motion metric that represents the magnitude of forelimb movement…module 216 calculates the forelimb motion metric for each frame and at Paragraph 0069 other optional seizure-salient features can be detected…A Chewing Motion feature can be detected…an animal’s mouth may open and close as if it is chewing a hard-to-chew item…by measuring the amount of the darker pixels corresponding to the open mouth region and measuring the fluctuation of this amount and at Paragraph 0070 so module 218 uses a combination of the seizure-salient features to generate a final indicator of the seizure. 
Liang teaches at Paragraph 0057 a Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold…for each pixel in the forelimb segment, module 216 determines the closest distance to a pixel in the next video frame and determines the mean distance over all pixel sin the forelimb segment, producing a forelimb motion metric that represents the magnitude of forelimb movement…module 216 calculates the forelimb motion metric for each frame and at Paragraph 0069 other optional seizure-salient features can be detected…A Chewing Motion feature can be detected…an animal’s mouth may open and close as if it is chewing a hard-to-chew item…by measuring the amount of the darker pixels corresponding to the open mouth region and measuring the fluctuation of this amount and at Paragraph 0070 so module 218 uses a combination of the seizure-salient features to generate a final indicator of the seizure);. 
Liang implicitly teaches the claim limitation: 
generating a first behavioral value for the first object based on the plurality of displayable characteristic values and a plurality of distinct temporal values respectively associated with the plurality of sequential images (
Liang teaches at Paragraph 0072 that module 218 merges any of these sequences of continuous positive ES values…to generate larger sequences of possible seizures and at Paragraph 0074-0076 that a type P3 seizure occurs when the animal repeatedly raises and lowers its forelimbs in a paddling or swimming motion, along with rapid head jerking movements. A type P4 seizure occurs when the paddling motion of both forelimbs and the rapid head jerking occurs while the animal is reared up on its hind limbs. 
Liang teaches at Paragraph 0057 a Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold…for each pixel in the forelimb segment, module 216 determines the closest distance to a pixel in the next video frame and determines the mean distance over all pixel sin the forelimb segment, producing a forelimb motion metric that represents the magnitude of forelimb movement…module 216 calculates the forelimb motion metric for each frame and at Paragraph 0069 other optional seizure-salient features can be detected…A Chewing Motion feature can be detected…an animal’s mouth may open and close as if it is chewing a hard-to-chew item…by measuring the amount of the darker pixels corresponding to the open mouth region and measuring the fluctuation of this amount and at Paragraph 0070 so module 218 uses a combination of the seizure-salient features to generate a final indicator of the seizure).  
Bai teaches the claim limitation of generating a first behavioral value for the first object based on the plurality of displayable characteristic values and a plurality of distinct temporal values respectively associated with the plurality of sequential images (
Bai teaches at Paragraph 0084 that all pixels marked M are assigned the animal ID corresponding to the front animal and at Paragraph 0101 the module 272 determines spatial relationships of the analyzed animal as a whole and/or their body parts…the program then performs sequence analysis 274 based on the current frame spatial relationship information…tracks the shapes and locations of the desired animals from one frame to another frame and identifies the changes in the shapes, locations, orientations, body parts, and/or postures of the animals…the program uses this information to identify the behaviors as one of a number of pre-defined behaviors and at Paragraph 0109 that models are built based on transitions from one feature state to another with training samples. These models may then be used to identify behaviors based on the incoming sequence of feature labels and at Paragraph 0118 that if the nose of the animal is at the same elevation as the object, the “sniffing of the object” behavior is identified and at Paragraph 0130 that sniffing behavior is identified when the mouse of the first animal touches the body of the second animal and at Paragraph 0174 that Tail Rattle is rapid lashing of the aggressor’s tail from side to side). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Bai and Liang’s teaching in relation to the animal behavior characterization based on the body parts feature identification. One of the ordinary skill in the art would have been motivated to have provided the characterization of the animal behaviors according to the detected features of the body parts.  
Liang and Bai do not explicitly teach the claim limitation: “displaying, on the display, an objective-effectuator based on the first behavioral value, wherein the objective-effectuator is configured to perform an action”. 
The claimed action can be any kind of action such that the claimed action may be associated with a movement action of the objective-effectuator. 
Under BRI, Nonoyama teaches the claim limitation of “generating a first behavioral value for the first object based on the plurality of displayable characteristic values and a plurality of distinct temporal values respectively associated with the plurality of sequential images; 
displaying, on the display, an objective-effectuator based on the first behavioral value, wherein the objective-effectuator is configured to perform an action” (
Nonoyama teaches at FIG. 17 and Paragraph 0198 that annotation 611A has an icon indicating that performance of the contact manipulation causes the observation target to make a positive reaction, e.g., pleasure, displayed therein. Furthermore, the annotation 611B has an icon indicating that the observation target makes a negative reaction, e.g., anger, displayed therein and at Paragraph 0200 that the display device 100 may generate the reaction of the observation target in accordance with the emotion of the observation target…the display device 100 can dynamically change the content or the shape of the annotation in accordance with the emotion of the observation target…the display device 100 can dynamically change the display position of the annotation in accordance with the emotion of the observation target and at Paragraph 0202 that the annotation may be displayed in accordance with the behavior, such as the sleeping/walking of the observation target. The display position of the annotation may vary in response to a difference in behavior and the annotation may be displayed preferentially at a position enabling the heartbeat to be sensed strongly). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed a manipulatable annotation with the dynamically changed content or shape of the annotation to have indicated the behavior value of the animal object in a user interface interaction. One of the ordinary skill in the art would have been motivated to have changed the behavior value of the animal object in the user interface interaction with the animal object. 

The claimed action can be any kind of action such that the claimed action may be associated with an interaction action of the first object with respect to the objective-effectuator.  With certain specific interpretation of the claimed action in relation to the objective-effectuator, Huebner/Mizukami teaches the claim limitation “generating a first behavioral value for the first object based on the plurality of displayable characteristic values and a plurality of distinct temporal values respectively associated with the plurality of sequential images; 
displaying, on the display, an objective-effectuator based on the first behavioral value, wherein the objective-effectuator is configured to perform an action”. 
 (
Mizukami teaches at FIGS. 25-26 and Paragraph 0189-0196 that the application control unit 250 may cause the avatar AV to perform various kinds of reactions corresponding to user operation…such as barking, wagging the tail, curling the back, scratching the head, giving high five or begging….raising the head and shaking the body, kissing, and turning over showing the belly…..the application control unit 250 may cause the screen to display an effect EI related to an emotional expression as one reaction when the user throw the ball-shaped toy T1 toward the avatar AV by flicking the ball-shaped toy T1 displayed at the lower portion of the screen. 
Huebner teaches at Paragraph 0119 that object descriptions may include information that describes both object behavior and object attributes and at Paragraph 0190-0196 that a perspective view is presented where the device 100 is operable to determine if a visible image 220 comprised of one or more video objects 240 such as a dog can interact with at least one physical object 250 such as a food dish. The device 100 may rely on a library of object actions that define the conditions for interactive behavior between objects…the device 100 searches in the object actions library for the physical object 250 of a food dish and available response actions…the action response further defines spatial coordinates for a response action region 270 that are mapped to the surface plane….the dog video object 240 can interact and connect to the combined food and water dish in different ways, either eating food or drinking water, depending on the position and orientation of the dog video object 240 relative to the physical object 250. 
Huebner teaches at Paragraph 0231-0234 that the control unit retrieves graphic content from a library of object graphic data and renders a graphic image comprised of one or more video objects in the video frame). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Mizukami’s user interface interaction in response to the displayed object-effectuator in terms of a ball-shaped toy T1 or bone-shaped toy T2 based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a toy to have enhanced the user interface interaction with the animal object of Nonoyama and Mizukami. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  

The claimed action can be any kind of action such that the action is associated with the action of the first object in relation to the movement of the object-effectuator. 
With certain specific interpretation of the claimed action in relation to the objective-effectuator, Frommhold teaches the claim limitation “generating a first behavioral value for the first object based on the plurality of displayable characteristic values and a plurality of distinct temporal values respectively associated with the plurality of sequential images; 
displaying, on the display, an objective-effectuator based on the first behavioral value, wherein the objective-effectuator is configured to perform an action”. 
 (Frommhold teaches interactive behaviors of the dog object in response to the hand wave gesture and displaying the hand wave gesture based on the first behavioral value (sitting) of the dog object wherein the hand wave gesture is configured to perform an action/interaction with the dog object to induce the dog object to stand. 
Frommhold teaches at FIGS. 1A-1B and Paragraph 0023 that a user may wish to interact with the displayed content…and also may interact with the displayed dog 106….which may occur on a frame-by-frame basis….the computing device 102 provides to the remote rendering system 100 an input regarding a wave gesture 116 made to manipulate display of the dog 106….the computing device receives an updated rendering of the dog 106 from the remote rendering system 110 and outputs the updated rendering for display…the dog 106 is rendered and displayed as standing in response to the wave gesture input 116). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in response to the displayed object-effectuator in the form of the hand wave gesture 116 according to Frommhold based on the first behavior value (the sitting behavior) of the dog object for the simulation of the interactive behavior of the dog object so that the action of the hand wave gesture 116 results in the standing action of the dog object to have further enhanced the user interface interaction system with the animal object of Huebner and Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value of the animal object by facilitation of the object-effectuator.  

Re Claim 2:  
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that at least one of the plurality of displayable characteristic values corresponds to a feature of the first object.
Mizukami/Huebner teaches the claim limitation that at least one of the plurality of displayable characteristic values corresponds to a feature of the first object  (
Mizukami teaches at FIGS. 25-26 and Paragraph 0189-0196 that the application control unit 250 may cause the avatar AV to perform various kinds of reactions corresponding to user operation…such as barking, wagging the tail, curling the back, scratching the head, giving high five or begging….raising the head and shaking the body, kissing, and turning over showing the belly…..the application control unit 250 may cause the screen to display an effect EI related to an emotional expression as one reaction when the user throw the ball-shaped toy T1 toward the avatar AV by flicking the ball-shaped toy T1 displayed at the lower portion of the screen. 
Huebner teaches at FIGS. 21A-23D and Paragraph 0015 and Paragraph 0201 that the object descriptors are displayed to correspond to a feature of the dog object 240 such that the device illuminates a video object of a dog near a physical object of a food dish…the dog appears to eat from the food dish…the device 100 animates the visible image 220 comprised of the video object 240 of a dog eating from the physical object 250 of a food dish and at Paragraph 0220 that the control unit modifies the position, orientation, shape, size and/or velocity of the video object based upon the position, orientation and/or shape of at least one physical object and/or the activated object actions. 
Huebner teaches at Paragraph 0119 that object descriptions may include information that describes both object behavior and object attributes and at Paragraph 0190-0196 that a perspective view is presented where the device 100 is operable to determine if a visible image 220 comprised of one or more video objects 240 such as a dog can interact with at least one physical object 250 such as a food dish. The device 100 may rely on a library of object actions that define the conditions for interactive behavior between objects…the device 100 searches in the object actions library for the physical object 250 of a food dish and available response actions…the action response further defines spatial coordinates for a response action region 270 that are mapped to the surface plane….the dog video object 240 can interact and connect to the combined food and water dish in different ways, either eating food or drinking water, depending on the position and orientation of the dog video object 240 relative to the physical object 250. 
Huebner teaches at Paragraph 0231-0234 that the control unit retrieves graphic content from a library of object graphic data and renders a graphic image comprised of one or more video objects in the video frame). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama and Mizukami. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the feature corresponds to a material feature of the first object.
Mizukami/Huebner teaches the claim limitation that the feature corresponds to a material feature of the first object (
Mizukami teaches at FIGS. 25-26 and Paragraph 0189-0196 that the application control unit 250 may cause the avatar AV to perform various kinds of reactions corresponding to user operation…such as barking, wagging the tail, curling the back, scratching the head, giving high five or begging….raising the head and shaking the body, kissing, and turning over showing the belly…..the application control unit 250 may cause the screen to display an effect EI related to an emotional expression as one reaction when the user throw the ball-shaped toy T1 toward the avatar AV by flicking the ball-shaped toy T1 displayed at the lower portion of the screen. 
Huebner teaches at Paragraph 0309 that the token physical object 480 may further be comprised of user discernible object graphics printed on substrate 481 such as paper or plastic sheet material to convey to a user the type of video object that will be represented by the projecting device such as a character, avatar, vehicle, a cat character….the projecting device 100 then creates a 3D video object 490…that adapts to the position and orientation of the token physical object 480teaches at FIG. 1 a wallpaper textured-surface video object is projected on a remote surface with a token physical object and at FIG. 43 and Paragraph 0328-0330 projecting device 100 has created a wallpaper textured-surface video object 540 in the vicinity of a token physical object 541. 
Huebner teaches at FIGS. 21A-23D and Paragraph 0015 and Paragraph 0201 that the object descriptors are displayed to correspond to a feature of the dog object 240 such that the device illuminates a video object of a dog near a physical object of a food dish…the dog appears to eat from the food dish…the device 100 animates the visible image 220 comprised of the video object 240 of a dog eating from the physical object 250 of a food dish and at Paragraph 0220 that the control unit modifies the position, orientation, shape, size and/or velocity of the video object based upon the position, orientation and/or shape of at least one physical object and/or the activated object actions. 
Huebner teaches at Paragraph 0119 that object descriptions may include information that describes both object behavior and object attributes and at Paragraph 0190-0196 that a perspective view is presented where the device 100 is operable to determine if a visible image 220 comprised of one or more video objects 240 such as a dog can interact with at least one physical object 250 such as a food dish. The device 100 may rely on a library of object actions that define the conditions for interactive behavior between objects…the device 100 searches in the object actions library for the physical object 250 of a food dish and available response actions…the action response further defines spatial coordinates for a response action region 270 that are mapped to the surface plane….the dog video object 240 can interact and connect to the combined food and water dish in different ways, either eating food or drinking water, depending on the position and orientation of the dog video object 240 relative to the physical object 250. 
Huebner teaches at Paragraph 0231-0234 that the control unit retrieves graphic content from a library of object graphic data and renders a graphic image comprised of one or more video objects in the video frame). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama and Mizukami. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that at least one of the plurality of displayable characteristic values corresponds to an instance label value.
Liang at least suggests the claim limitation that at least one of the plurality of displayable characteristic values corresponds to an instance label value (Liang teaches at Paragraph 0072 that module 218 merges any of these sequences of continuous positive ES values…to generate larger sequences of possible seizures and at Paragraph 0074-0076 that a type P3 seizure occurs when the animal repeatedly raises and lowers its forelimbs in a paddling or swimming motion, along with rapid head jerking movements. A type P4 seizure occurs when the paddling motion of both forelimbs and the rapid head jerking occurs while the animal is reared up on its hind limbs).  
Mizukami/Nonoyama teaches the claim limitation that at least one of the plurality of displayable characteristic values corresponds to an instance label value (
Mizukami teaches at FIGS. 25-26 and Paragraph 0189-0196 that the application control unit 250 may cause the avatar AV to perform various kinds of reactions corresponding to user operation…such as barking, wagging the tail, curling the back, scratching the head, giving high five or begging….raising the head and shaking the body, kissing, and turning over showing the belly…..the application control unit 250 may cause the screen to display an effect EI related to an emotional expression as one reaction when the user throw the ball-shaped toy T1 toward the avatar AV by flicking the ball-shaped toy T1 displayed at the lower portion of the screen. 
Nonoyama teaches at FIG. 17 and Paragraph 0198 that annotation 611A has an icon indicating that performance of the contact manipulation causes the observation target to make a positive reaction, e.g., pleasure, displayed therein. Furthermore, the annotation 611B has an icon indicating that the observation target makes a negative reaction, e.g., anger, displayed therein and at Paragraph 0200 that the display device 100 may generate the reaction of the observation target in accordance with the emotion of the observation target…the display device 100 can dynamically change the content or the shape of the annotation in accordance with the emotion of the observation target…the display device 100 can dynamically change the display position of the annotation in accordance with the emotion of the observation target and at Paragraph 0202 that the annotation may be displayed in accordance with the behavior, such as the sleeping/walking of the observation target. The display position of the annotation may vary in response to a difference in behavior and the annotation may be displayed preferentially at a position enabling the heartbeat to be sensed strongly). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed a manipulatable annotation with the dynamically changed content or shape of the annotation to have indicated the behavior value of the animal object in a user interface interaction. One of the ordinary skill in the art would have been motivated to have changed the behavior value of the animal object in the user interface interaction with the animal object. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that at least one of the plurality of displayable characteristic values corresponds to a semantic label value, and wherein the semantic label value provides an understand or meaning regarding the first object. 
Liang at least suggests the claim limitation that at least one of the plurality of displayable characteristic values corresponds to a semantic label value, and wherein the semantic label value provides an understand or meaning regarding the first object (Liang teaches at Paragraph 0072 that module 218 merges any of these sequences of continuous positive ES values…to generate larger sequences of possible seizures and at Paragraph 0074-0076 that a type P3 seizure occurs when the animal repeatedly raises and lowers its forelimbs in a paddling or swimming motion, along with rapid head jerking movements. A type P4 seizure occurs when the paddling motion of both forelimbs and the rapid head jerking occurs while the animal is reared up on its hind limbs).  
Mizukami/Nonoyama teaches the claim limitation of at least one of the plurality of displayable characteristic values corresponds to a semantic label value, and wherein the semantic label value provides an understand or meaning regarding the first object (
Mizukami teaches at FIGS. 25-26 and Paragraph 0189-0196 that the application control unit 250 may cause the avatar AV to perform various kinds of reactions corresponding to user operation…such as barking, wagging the tail, curling the back, scratching the head, giving high five or begging….raising the head and shaking the body, kissing, and turning over showing the belly…..the application control unit 250 may cause the screen to display an effect EI related to an emotional expression as one reaction when the user throw the ball-shaped toy T1 toward the avatar AV by flicking the ball-shaped toy T1 displayed at the lower portion of the screen. 
Nonoyama teaches at FIG. 17 and Paragraph 0198 that annotation 611A has an icon indicating that performance of the contact manipulation causes the observation target to make a positive reaction, e.g., pleasure, displayed therein. Furthermore, the annotation 611B has an icon indicating that the observation target makes a negative reaction, e.g., anger, displayed therein and at Paragraph 0200 that the display device 100 may generate the reaction of the observation target in accordance with the emotion of the observation target…the display device 100 can dynamically change the content or the shape of the annotation in accordance with the emotion of the observation target…the display device 100 can dynamically change the display position of the annotation in accordance with the emotion of the observation target and at Paragraph 0202 that the annotation may be displayed in accordance with the behavior, such as the sleeping/walking of the observation target. The display position of the annotation may vary in response to a difference in behavior and the annotation may be displayed preferentially at a position enabling the heartbeat to be sensed strongly). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed a manipulatable annotation with the dynamically changed content or shape of the annotation to have indicated the behavior value of the animal object in a user interface interaction. One of the ordinary skill in the art would have been motivated to have changed the behavior value of the animal object in the user interface interaction with the animal object. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the plurality of corresponding pixel sets locates the first object within a corresponding one of the plurality of sequential images on a pixel-by-pixel basis.
Liang further teaches the claim limitation that each of the plurality of corresponding pixel sets locates the first object within a corresponding one of the plurality of sequential images on a pixel-by-pixel basis (Liang teaches at Paragraph 0047 that module 212 identifies the body parts of the animal and the outline contour of the whole body of the animal is divided into segments that are classified as body parts. 
Liang teaches at Paragraph 0057 a Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold…for each pixel in the forelimb segment, module 216 determines the closest distance to a pixel in the next video frame and determines the mean distance over all pixel sin the forelimb segment, producing a forelimb motion metric that represents the magnitude of forelimb movement…module 216 calculates the forelimb motion metric for each frame and at Paragraph 0069 other optional seizure-salient features can be detected…A Chewing Motion feature can be detected…an animal’s mouth may open and close as if it is chewing a hard-to-chew item…by measuring the amount of the darker pixels corresponding to the open mouth region and measuring the fluctuation of this amount and at Paragraph 0070 so module 218 uses a combination of the seizure-salient features to generate a final indicator of the seizure). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the action satisfies one or more objectives.
Mizukami/Huebner teaches the claim limitation that the action satisfies one or more objectives ( 
Mizukami teaches at FIGS. 25-26 and Paragraph 0189-0196 that the application control unit 250 may cause the avatar AV to perform various kinds of reactions corresponding to user operation…such as barking, wagging the tail, curling the back, scratching the head, giving high five or begging….raising the head and shaking the body, kissing, and turning over showing the belly…..the application control unit 250 may cause the screen to display an effect EI related to an emotional expression as one reaction when the user throw the ball-shaped toy T1 toward the avatar AV by flicking the ball-shaped toy T1 displayed at the lower portion of the screen. 
Huebner teaches at FIGS. 21A-23D and Paragraph 0015 and Paragraph 0201 that the object descriptors are displayed to correspond to a feature of the dog object 240 such that the device illuminates a video object of a dog near a physical object of a food dish…the dog appears to eat from the food dish…the device 100 animates the visible image 220 comprised of the video object 240 of a dog eating from the physical object 250 of a food dish and at Paragraph 0220 that the control unit modifies the position, orientation, shape, size and/or velocity of the video object based upon the position, orientation and/or shape of at least one physical object and/or the activated object actions. 
Huebner teaches at Paragraph 0119 that object descriptions may include information that describes both object behavior and object attributes and at Paragraph 0190-0196 that a perspective view is presented where the device 100 is operable to determine if a visible image 220 comprised of one or more video objects 240 such as a dog can interact with at least one physical object 250 such as a food dish. The device 100 may rely on a library of object actions that define the conditions for interactive behavior between objects…the device 100 searches in the object actions library for the physical object 250 of a food dish and available response actions…the action response further defines spatial coordinates for a response action region 270 that are mapped to the surface plane….the dog video object 240 can interact and connect to the combined food and water dish in different ways, either eating food or drinking water, depending on the position and orientation of the dog video object 240 relative to the physical object 250. 
Huebner teaches at Paragraph 0231-0234 that the control unit retrieves graphic content from a library of object graphic data and renders a graphic image comprised of one or more video objects in the video frame). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama and Mizukami. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the electronic device includes an image sensor, and wherein the image sensor captures the plurality of sequential images.
However, Liang further teaches the claim limitation that the electronic device includes an image sensor, and wherein the image sensor captures the plurality of sequential images (Liang teaches at FIG. 1 and Paragraph 0030 that video camera 110 can provide captured digital video images to video storage unit 112).
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining a particular one of the plurality of corresponding pixel sets includes identifying, within a corresponding one of the plurality of sequential images, a respective region including the first object in accordance with a determination that the respective region satisfies an object confidence threshold for the first object.
Liang further teaches the claim limitation that determining a particular one of the plurality of corresponding pixel sets includes identifying, within a corresponding one of the plurality of sequential images, a respective region including the first object in accordance with a determination that the respective region satisfies an object confidence threshold for the first object (Liang teaches at Paragraph 0057 a Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold…for each pixel in the forelimb segment, module 216 determines the closest distance to a pixel in the next video frame and determines the mean distance over all pixel sin the forelimb segment, producing a forelimb motion metric that represents the magnitude of forelimb movement…module 216 calculates the forelimb motion metric for each frame and at Paragraph 0069 other optional seizure-salient features can be detected…A Chewing Motion feature can be detected…an animal’s mouth may open and close as if it is chewing a hard-to-chew item…by measuring the amount of the darker pixels corresponding to the open mouth region and measuring the fluctuation of this amount and at Paragraph 0070 so module 218 uses a combination of the seizure-salient features to generate a final indicator of the seizure).
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that generating the first behavioral value includes comparing each of the plurality of displayable characteristic values against a corresponding one of the plurality of distinct temporal values.
Mizukami/Liang further teaches the claim limitation that generating the first behavioral value includes comparing each of the plurality of displayable characteristic values against a corresponding one of the plurality of distinct temporal values (Mizukami teaches at FIGS. 25-26 and Paragraph 0189-0196 that the application control unit 250 may cause the avatar AV to perform various kinds of reactions corresponding to user operation…such as barking, wagging the tail, curling the back, scratching the head, giving high five or begging….raising the head and shaking the body, kissing, and turning over showing the belly…..the application control unit 250 may cause the screen to display an effect EI related to an emotional expression as one reaction when the user throw the ball-shaped toy T1 toward the avatar AV by flicking the ball-shaped toy T1 displayed at the lower portion of the screen. 
Liang teaches at Paragraph 0075 that if a seizure is detected and no Rear Up behavior is detected during the seizure, module 218 classifies the seizure as type P3. If a seizure is detected and a Rear Up behavior is detected during the seizure, module 218 classifies the seizure as type P4. If a seizure is detected and a Come Down behavior is detected following a Rear Up Behavior, module 218 classifies the seizure as a type P5. 
Liang teaches at Paragraph 0072 that module 218 merges any of these sequences of continuous positive ES values…to generate larger sequences of possible seizures and at Paragraph 0074-0076 that a type P3 seizure occurs when the animal repeatedly raises and lowers its forelimbs in a paddling or swimming motion, along with rapid head jerking movements. A type P4 seizure occurs when the paddling motion of both forelimbs and the rapid head jerking occurs while the animal is reared up on its hind limbs. 
Liang teaches at Paragraph 0057 a Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold…for each pixel in the forelimb segment, module 216 determines the closest distance to a pixel in the next video frame and determines the mean distance over all pixel sin the forelimb segment, producing a forelimb motion metric that represents the magnitude of forelimb movement…module 216 calculates the forelimb motion metric for each frame and at Paragraph 0069 other optional seizure-salient features can be detected…A Chewing Motion feature can be detected…an animal’s mouth may open and close as if it is chewing a hard-to-chew item…by measuring the amount of the darker pixels corresponding to the open mouth region and measuring the fluctuation of this amount and at Paragraph 0070 so module 218 uses a combination of the seizure-salient features to generate a final indicator of the seizure). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
RE Claim 16: 
The claim 16 is in parallel with the claim 1 in the form of device claim. The claim 16 is subject to the same rationale of rejection as the claim 1. 
The claim 16 further recites the claim limitation of an electronic device comprising: one or more processors; a non-transitory memory; a display; and  one or more programs, wherein the one or more programs are stored in the non- transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing operations [of the method of the claim 1]. 
However, Liang further teaches the claim limitation of an electronic device comprising: one or more processors; a non-transitory memory; a display; and  one or more programs, wherein the one or more programs are stored in the non- transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing operations [of the method of the claim 1] (Liang teaches at FIG. 1 and Paragraph 0031 computer 120 includes a program memory 124, a processor 126 and a math-co-processor 128 and program memory 124 includes a seizure analysis module 140).  
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that at least one of the plurality of displayable characteristic values corresponds to a feature of the first object. 
The claim 17 is in parallel with the claim 2 in the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 2. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the action satisfies one or more objectives.
The claim 18 is in parallel with the claim 9 in the form of an apparatus claim. The claim 18 is subject to the same rationale of rejection as the claim 9. 
Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 
The claim 20 further recites the claim limitation of a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device including a display, cause the electronic device to [perform the method of the claim 1]. 
However, Liang further teaches the claim limitation of a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device including a display, cause the electronic device to [perform the method of the claim 1] (Liang teaches at FIG. 1 and Paragraph 0031 computer 120 includes a program memory 124, a processor 126 and a math-co-processor 128 and program memory 124 includes a seizure analysis module 140).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. US-PGPUB No. 2006/0110049 (hereinafter Liang) in view of Bai et al. US-PGPUB No. 2010/0111359 (hereinafter Bai); 
Nonoyama et al. US-PGPUB No. 2020/0258314 (hereinafter Nonoyama); 
Huebner US-PGPUB No. 2013/0265502 (hereinafter Huebner); 
Mizukami et al. US-PGPUB No. 2021/0197393 (hereinafter Mizukami); 
Frommhold et al. US-PGPUB No. 2020/0327740 (hereinafter Frommhold) and Simhoni US-PGPUB No. 2015/0221074 (hereinafter Simhoni).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the feature corresponds to a shape or form of the first object.
Mizukami/Huebner at least implicitly teaches the claim limitation that the feature corresponds to a shape or form of the first object (Mizukami teaches at FIGS. 25-26 and Paragraph 0191-0196 that flicking/dragging the ball-shaped toy T1 or the bone-shaped toy T2 to the emergent content container to cause the avatar AV to perform an action such as smelling, pushing the ball-shaped toy T1 with both forefeet and biting on it or kicking the ball-shaped toy T1 in the rightward or leftward direction or forward. 
Huebner teaches at Paragraph 0119 that object descriptions may include information that describes both object behavior and object attributes, such as the spatial orientation, shape and size etc. of the objects and at Paragraph 0127 that each object instance may be defined with attributes such as an object position, object orientation, object shape and object velocity and at Paragraph 0148…instances of video object data which may include a video object ID, position, orientation, velocity, shape, color and at Paragraph 0188 that the shape may be determined by taking the associated object description and retrieving the predetermined shape coordinates of the physical object and at Paragraph 0201 that the device 100 animates the visible image 220 comprised of the video object 240 of a dog eating from the physical object 250 of a food dish and at Paragraph 0220 that the control unit modifies the position, orientation, shape, size and/or velocity of the video object and at Paragraph 0233 to reduce image distortion, the control unit can pre-warp the graphic image comprised of one or more video objects such that the one or more video objects appear substantially undistorted).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Mizukami’s user interface interaction in response to the displayed object-effectuator in terms of a ball-shaped toy T1 or bone-shaped toy T2 based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a toy to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama and Mizukami. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
Simhoni teaches the claim limitation that the feature corresponds to a shape or form of the first object (Simhoni teaches at Paragraph 0099-0100 that object deformation relates to change the object shape dynamically…reshaping the object can be intuitive allowing the user to a select a point on the object and then moving the selected point in any direction will reshape the object and at Paragraph 0128 that the wire deformer will be added to the tweaked node…this enables attaching a wire deformer to the joint and at Paragraph 0144 that selecting the handle allows to move, rotate and scale the cluster in order to create deformation effects). 
It would have ben obvious to one of the ordinary skill in the art before the filing date of the instant application to deform the first object via a user interface. One of the ordinary skill in the art would have been motivated to perform deformation on the first object. 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the feature corresponds to an amount of deformation of the first object.
Mizukami/Huebner implicitly teaches the claim limitation that the feature corresponds to an amount of deformation of the first object (
Mizukami teaches at FIGS. 25-26 and Paragraph 0191-0196 that flicking/dragging the ball-shaped toy T1 or the bone-shaped toy T2 to the emergent content container to cause the avatar AV to perform an action such as smelling, pushing the ball-shaped toy T1 with both forefeet and biting on it or kicking the ball-shaped toy T1 in the rightward or leftward direction or forward. 
Huebner teaches at Paragraph 0229 that the non-visible outline of the projection region 210 shows keystone or wedge like distortion on surface 224…the device 100 can modify the visible image 220 comprised of one or more video objects 240 such that the one or more video objects 240 appear substantially undistorted and/or substantially uniformly lit in the vicinity of at least one physical object 250. 
Huebner teaches at Paragraph 0119 that object descriptions may include information that describes both object behavior and object attributes, such as the spatial orientation, shape and size etc. of the objects and at Paragraph 0127 that each object instance may be defined with attributes such as an object position, object orientation, object shape and object velocity and at Paragraph 0148…instances of video object data which may include a video object ID, position, orientation, velocity, shape, color and at Paragraph 0188 that the shape may be determined by taking the associated object description and retrieving the predetermined shape coordinates of the physical object and at Paragraph 0201 that the device 100 animates the visible image 220 comprised of the video object 240 of a dog eating from the physical object 250 of a food dish and at Paragraph 0220 that the control unit modifies the position, orientation, shape, size and/or velocity of the video object and at Paragraph 0233 to reduce image distortion, the control unit can pre-warp the graphic image comprised of one or more video objects such that the one or more video objects appear substantially undistorted).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Mizukami’s user interface interaction in response to the displayed object-effectuator in terms of a ball-shaped toy T1 or bone-shaped toy T2 based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a toy to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama and Mizukami. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
Simhoni teaches the claim limitation that the feature corresponds to an amount of deformation of the first object (Simhoni teaches at Paragraph 0099-0100 that object deformation relates to change the object shape dynamically…reshaping the object can be intuitive allowing the user to a select a point on the object and then moving the selected point in any direction will reshape the object and at Paragraph 0128 that the wire deformer will be added to the tweaked node…this enables attaching a wire deformer to the joint and at Paragraph 0144 that selecting the handle allows to move, rotate and scale the cluster in order to create deformation effects). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to deform the first object via a user interface. One of the ordinary skill in the art would have been motivated to perform deformation on the first object. 

Claims 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. US-PGPUB No. 2006/0110049 (hereinafter Liang) in view of Bai et al. US-PGPUB No. 2010/0111359 (hereinafter Bai); 
Nonoyama et al. US-PGPUB No. 2020/0258314 (hereinafter Nonoyama); 
Huebner US-PGPUB No. 2013/0265502 (hereinafter Huebner); 
Mizukami et al. US-PGPUB No. 2021/0197393 (hereinafter Mizukami); 
Frommhold et al. US-PGPUB No. 2020/0327740 (hereinafter Frommhold); 
Simhoni US-PGPUB No. 2015/0221074 (hereinafter Simhoni) and Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew).  

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that receiving an input to instantiate the objective-effectuator in an emergent content container; and in response to receiving the input: instantiating the objective-effectuator in the emergent content container; and determining the action.
Huebner suggests the claim limitation that receiving an input to instantiate the objective-effectuator in an emergent content container; and in response to receiving the input: instantiating the objective-effectuator in the emergent content container; and determining the action (
Huebner teaches at Paragraph 0016 the video objects connect to moveable physical objects…a projecting device projects a first video object of a dog having its teeth brushed. When a user moves a handheld toothbrush back and forth in the vicinity, a second video object of bubbles connects and remains affixed to the moving toothbrush, cleaning the dog’s while teeth). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator such as the food dish to have enhanced the user interface interaction of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the object-effectuator.  
Mizukami/Frommhold at least implicitly teaches the claim limitation that receiving an input to instantiate the objective-effectuator in an emergent content container; and in response to receiving the input: instantiating the objective-effectuator in the emergent content container; and determining the action (
Mizukami teaches at FIGS. 25-26 and Paragraph 0191-0196 that flicking/dragging the ball-shaped toy T1 or the bone-shaped toy T2 to the emergent content container to cause the avatar AV to perform an action such as smelling, pushing the ball-shaped toy T1 with both forefeet and biting on it or kicking the ball-shaped toy T1 in the rightward or leftward direction or forward. 
Frommhold teaches interactive behaviors of the dog object in response to the hand wave gesture and displaying the hand wave gesture based on the first behavioral value (sitting) of the dog object wherein the hand wave gesture is configured to perform an action/interaction with the dog object to induce the dog object to stand. 
Frommhold teaches at FIGS. 1A-1B and Paragraph 0023 that a user may wish to interact with the displayed content…and also may interact with the displayed dog 106….which may occur on a frame-by-frame basis….the computing device 102 provides to the remote rendering system 100 an input regarding a wave gesture 116 made to manipulate display of the dog 106….the computing device receives an updated rendering of the dog 106 from the remote rendering system 110 and outputs the updated rendering for display…the dog 106 is rendered and displayed as standing in response to the wave gesture input 116). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Mizukami’s user interface interaction in response to the displayed object-effectuator in terms of a ball-shaped toy T1 or bone-shaped toy T2 based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a toy to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Huebner’s user interface interaction in response to the displayed object-effectuator in terms of the food dish or toothbrush based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a food dish to have enhanced the user interface interaction with the animal object of Nonoyama and Mizukami. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  

Kinnebrew/Simhoni teaches the claim limitation that receiving an input to instantiate the objective-effectuator in an emergent content container; and in response to receiving the input: instantiating the objective-effectuator in the emergent content container; and determining the action (Simhoni teaches at Paragraph 0099 that object expression such as an animal can be altered by a user interface tool positioned in the center to signify a neutral expression and while moving/dragging the dial to the right makes the object have a more positive emotion and moving the dial to the left makes the object have a more negative expression. 
Kinnebrew teaches at Paragraph 0139-0141 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand in one instance and underhand in another instance. Each occurrence of throwing the ball may create the same response in the virtual dog…the dog knows to bark when a user calls his name….the system understands the snapping of fingers as a new input and the input action is associated with barking). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated Kinnebrew/Simhoni’s user interface interaction with the dog object to have the objective-effectuator (throwing a virtual ball) to effectuate the dog object to perform an action of retrieving the ball. One of the ordinary skill in the art would have been motivated to have simulated the responses of the dog object in response to the throwing of the ball. 

Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the emergent content container determines the action based on the action satisfying a set of predefined objectives.
Mizukami/Frommhold implicitly teaches the claim limitation that the emergent content container determines the action based on the action satisfying a set of predefined objectives (
Mizukami teaches at FIGS. 25-26 and Paragraph 0191-0196 that flicking/dragging the ball-shaped toy T1 or the bone-shaped toy T2 to the emergent content container to cause the avatar AV to perform an action such as smelling, pushing the ball-shaped toy T1 with both forefeet and biting on it or kicking the ball-shaped toy T1 in the rightward or leftward direction or forward. 
Frommhold teaches interactive behaviors of the dog object in response to the hand wave gesture and displaying the hand wave gesture based on the first behavioral value (sitting) of the dog object wherein the hand wave gesture is configured to perform an action/interaction with the dog object to induce the dog object to stand. 
Frommhold teaches at FIGS. 1A-1B and Paragraph 0023 that a user may wish to interact with the displayed content…and also may interact with the displayed dog 106….which may occur on a frame-by-frame basis….the computing device 102 provides to the remote rendering system 100 an input regarding a wave gesture 116 made to manipulate display of the dog 106….the computing device receives an updated rendering of the dog 106 from the remote rendering system 110 and outputs the updated rendering for display…the dog 106 is rendered and displayed as standing in response to the wave gesture input 116). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Mizukami’s user interface interaction in response to the displayed object-effectuator in terms of a ball-shaped toy T1 or bone-shaped toy T2 based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a toy to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in response to the displayed object-effectuator in the form of the hand wave gesture 116 according to Frommhold based on the first behavior value (the sitting behavior) of the dog object for the simulation of the interactive behavior of the dog object so that the action of the hand wave gesture 116 results in the standing action of the dog object to have further enhanced the user interface interaction system with the animal object of Huebner and Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value of the animal object by facilitation of the object-effectuator.  
Kinnebrew/Simhoni teaches the claim limitation that the emergent content container determines the action based on the action satisfying a set of predefined objectives (Simhoni teaches at Paragraph 0099 that object expression such as an animal can be altered by a user interface tool positioned in the center to signify a neutral expression and while moving/dragging the dial to the right makes the object have a more positive emotion and moving the dial to the left makes the object have a more negative expression. 
Kinnebrew teaches at Paragraph 0139-0141 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand in one instance and underhand in another instance. Each occurrence of throwing the ball may create the same response in the virtual dog…the dog knows to bark when a user calls his name….the system understands the snapping of fingers as a new input and the input action is associated with barking). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated Kinnebrew/Simhoni’s user interface interaction with the dog object to have the objective-effectuator (throwing a virtual ball) to effectuate the dog object to perform an action of retrieving the ball. One of the ordinary skill in the art would have been motivated to have simulated the responses of the dog object in response to the throwing of the ball. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the one or more programs including further instructions for performing operations comprising: receiving an input to instantiate the objective-effectuator in an emergent content container; and in response to receiving the input: instantiating the objective-effectuator in the emergent content container; and determining the action.
The claim 19 is in parallel with the claim 10 in the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 10. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. US-PGPUB No. 2006/0110049 (hereinafter Liang) in view of Bai et al. US-PGPUB No. 2010/0111359 (hereinafter Bai); 
Nonoyama et al. US-PGPUB No. 2020/0258314 (hereinafter Nonoyama); 
Huebner US-PGPUB No. 2013/0265502 (hereinafter Huebner); 
Mizukami et al. US-PGPUB No. 2021/0197393 (hereinafter Mizukami); 
Frommhold et al. US-PGPUB No. 2020/0327740 (hereinafter Frommhold); Simhoni US-PGPUB No. 2015/0221074 (hereinafter Simhoni); Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew) and Lee et al. US-PGPUB No. 2015/0005064 (hereinafter Lee).  

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that displaying the emergent content container on the display, wherein the input corresponds to dragging the objective-effectuator to the emergent content container. 
Mizukami/Frommhold at least suggests the claim limitation that displaying the emergent content container on the display, wherein the input corresponds to dragging the objective-effectuator to the emergent content container (
Mizukami teaches at FIGS. 25-26 and Paragraph 0191-0196 that flicking/dragging the ball-shaped toy T1 or the bone-shaped toy T2 to the emergent content container. 
Frommhold teaches interactive behaviors of the dog object in response to the hand wave gesture and displaying the hand wave gesture based on the first behavioral value (sitting) of the dog object wherein the hand wave gesture is configured to perform an action/interaction with the dog object to induce the dog object to stand. 
Frommhold teaches at FIGS. 1A-1B and Paragraph 0023 that a user may wish to interact with the displayed content…and also may interact with the displayed dog 106….which may occur on a frame-by-frame basis….the computing device 102 provides to the remote rendering system 100 an input regarding a wave gesture 116 made to manipulate display of the dog 106….the computing device receives an updated rendering of the dog 106 from the remote rendering system 110 and outputs the updated rendering for display…the dog 106 is rendered and displayed as standing in response to the wave gesture input 116). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in accordance with Mizukami’s user interface interaction in response to the displayed object-effectuator in terms of a ball-shaped toy T1 or bone-shaped toy T2 based on the first behavior value (the first object behavior descriptor) of the dog/cat object for the simulation of the interactive behavior of the dog/cat object in response to the object-effectuator in the form of a toy to have enhanced the user interface interaction with the animal object of Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value (including the object behavioral attributes) of the animal object by the facilitation of the object-effectuator.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to allow the object to perform an action in response to the displayed object-effectuator in the form of the hand wave gesture 116 according to Frommhold based on the first behavior value (the sitting behavior) of the dog object for the simulation of the interactive behavior of the dog object so that the action of the hand wave gesture 116 results in the standing action of the dog object to have further enhanced the user interface interaction system with the animal object of Mizukami, Huebner and Nonoyama. One of the ordinary skill in the art would have been motivated to have changed the behavior value of the animal object by facilitation of the object-effectuator.  
Simhoni/Lee teaches the claim limitation that displaying the emergent content container on the display, wherein the input corresponds to dragging the objective-effectuator to the emergent content container ( 
Simhoni teaches at Paragraph 0099 that object expression such as an animal can be altered by a user interface tool positioned in the center to signify a neutral expression and while moving/dragging the dial to the right makes the object have a more positive emotion and moving the dial to the left makes the object have a more negative expression. 
Lee teaches at FIGS. 4-6 and Paragraph 0032-0039 moving the emotion scale indicator by the drag gesture from a low scale joy to a high scale joy to perform an action to change a smiley expression). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated Simhoni/Lee’s user interface interaction to effectuate the behavior of a virtual object. One of the ordinary skill in the art would have been motivated to have simulated the responses of the virtual object in response to the position of the objective-effectuator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613